EXHIBIT 10.50

[Regions Logo]

June 23, 2008

John C. Carson

[Address]

Re: Change in Control Agreement

Dear John:

This is your CHANGE IN CONTROL AGREEMENT (the “Agreement”) with Regions
Financial Corporation (the “Company”).

1. Purpose, Effectiveness and Interpretation.

(a) Purpose. This Company desires to provide you with protection if there is a
future Change in Control of the Company. You should review this Agreement
carefully for the terms and conditions that will apply.

(b) Interpretation. Some of terms used in this Agreement are defined in the
attached Annex, which also includes some of the general provisions that govern
this Agreement. The Annex is a part of this Agreement, and you should refer to
the Annex as you review the rest of this Agreement.

(c) Effectiveness. If you agree to the terms and conditions of this Agreement,
please execute and return a copy of this Agreement to the Executive Compensation
Department of Regions. This Agreement will become effective on execution by both
you and the Company.

 



--------------------------------------------------------------------------------

2. Term of this Agreement

The term of this Agreement will begin on the date it becomes effective and will
continue until December 31, 2009. On December 31, 2009, and on each December 31
after that, the term of this Agreement will be automatically extended for one
additional year unless (1) a Change in Control occurs or (2) the Company gives
you 60 days prior written notice of the intention to not extend this Agreement;
provided, however, that the Company may not provide you with a notice of non-
extension within one year following the occurrence of a Potential Change in
Control or while a Potential Change in Control is pending.

3. Terms of Employment Following Change in Control

If a Change in Control occurs during the term of this Agreement, a “Protected
Employment Period’ will begin and the following employment terms will be
effective. Your Protected Employment Period will end on the second anniversary
of the Change in Control or your separation of service from the Company if
earlier.

(a) Compensation and Benefits.

(1) Annual Cash Compensation. During the Protected Employment Period, you will
be entitled to participate in base salary, commission, and other short term cash
incentive plans, practices, policies and programs and arrangements that, in the
aggregate, are at least substantially similar to the Company base salary,
commission and short term cash incentive plans, programs and arrangements that
you were eligible to participate in immediately before the Change in Control.
However, nothing in this Section 3(a)(1) will entitle you to any particular type
of plan or limit in any way the Company’s or the Surviving Company’s ability to
establish, amend or terminate any individual plan, program or arrangement.

(2) Long-Term Incentive Opportunity. During the Protected Employment Period, you
will be entitled to participate in long term incentive plans, practices,
policies and programs applicable generally to other peer executives of the
Company and be entitled to receive periodic

 

-2-



--------------------------------------------------------------------------------

grants under such plans, practices, policies and programs that are no less than
market-competitive for the position you held with the Company immediately before
the Change in Control as reasonably determined by the Company (on the same basis
as such determination is made for other peer executives of the Company).

(3) Employee Benefit Plans. During the Protected Employment Period, you will be
entitled to participate in employee benefit plans, programs and arrangements
(including tax-qualified and non-qualified pension, retirement savings, health
and other welfare benefit plans) that, in the aggregate, are at least
substantially similar to the Company employee benefit plans, programs and
arrangements that you were eligible to participate in immediately before the
Change in Control. However, nothing in this Section 3(a)(3) will entitle you to
any particular type of employee benefit or limit in any way the Company’s or the
Surviving Company’s ability to establish, amend or terminate any employee
benefit plan, program or arrangement.

(b) Employment at Will. Notwithstanding that a Protected Employment Period may
occur, you and the Company acknowledge that your employment with the Company is
“at will” and may be terminated by you or by the Company at any time and for any
reason, either before or after a Change in Control occurs.

4. Severance Protection

(a) Important Definitions. This Section 4 uses the following defined terms:

(1) “Cause” means the occurrence of one or more of the following:

(A) your willful and continued failure to substantially perform your reasonably
assigned duties with the Company or any of its affiliates (other than any such
failure resulting from incapacity due to physical or mental illness), which
failure continues for a period of at

 

-3-



--------------------------------------------------------------------------------

least 30 days after a written demand for substantial performance, signed by a
duly authorized officer of the Company or affiliate, has been delivered to you
specifying the manner in which you have failed substantially to perform;

(B) your breach of fiduciary duty involving personal profit, your commission of
a felony or a crime involving fraud or moral turpitude, or your material breach
of any provision of this Agreement;

(C) your willfully engaging in illegal conduct or gross misconduct that is
materially injurious to the Company or affiliate;

(D) your willfully impeding, endeavoring to influence, obstruct or impede or
failing to materially cooperate with an investigation authorized by the Board, a
self-regulatory organization empowered with self-regulatory responsibilities
under federal securities or state laws or any substantially equivalent foreign
statute or regulation or a governmental department or agency; or

(E) your disqualification or bar by any governmental or self- regulatory
authority from carrying out the duties and responsibilities of your position
with the Group or your loss of any governmental or self-regulatory license that
is reasonably necessary for you to perform your responsibilities to the Group.

Notwithstanding the foregoing, no termination of your employment shall be for
Cause until (i) there shall have been delivered to you a notice of termination,
and (ii) within 15 days thereafter, you shall have been provided an opportunity
to be heard in person by a review panel appointed by the Compensation Committee
of the Board, For purposes of determining whether an event constituting Cause
has occurred, no act or failure to act, on your part, shall be considered
‘willful” unless it is done, or omitted to be done, by you in bad faith or
without reasonable belief that your action or omission was legal, proper, and in
the best interests of the Company. Any act, or failure to act, based upon
authority and directives

 

-4-



--------------------------------------------------------------------------------

given pursuant to a resolution duly adopted by the Board or upon the
instructions of a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by you in good faith and in the best interests of the Company.
Notwithstanding anything set forth in the Agreement to the contrary, no failure
to perform by you alter a notice of termination is given by you to the Company
shall constitute Cause for the purposes of this Agreement.

(2) “Good Reason” means the occurrence of one or more of the following:

(A) an adverse change in your responsibilities as in effect immediately before
the Change in Control other than any change that is immaterial. For the
avoidance of doubt, a change in your title, lines of reporting, or internal job
classification will not in and of itself, result in Good Reason;

(B) a material diminution in the budget over which you retain authority as
compared with the budget over which you had control immediately before the
Change in Control;

(C) a material breach of the compensation provisions of Section 3(a) of this
Agreement; or

(D) the Company or affiliate requiring you to be based at any location that is
more than 50 miles from your regular place of employment immediately before the
Change in Control,

Notwithstanding the foregoing, no termination of your employment shall be for
Good Reason unless you give the Company written notice within 90 days of your
obtaining knowledge of circumstances giving rise to Good Reason (describing in
reasonable detail the circumstances and the Good Reason event that has occurred)
and the Company does not remedy these circumstances within 30 days of receipt of
your notice. In addition, an

 

-5-



--------------------------------------------------------------------------------

event will not give rise to Good Reason if it is made with your express written
consent.

(b) Severance For Certain Terminations During the Protected Employment Period,
If (i) your employment with the Company is terminated during the Protected
Employment Period and (ii) the termination is either by the Company without
Cause or by you for Good Reason, then:

(1) The Company will pay you (A) any annual base salary as prorated through the
termination date, to the extent not already paid, (B) reimbursement (in
accordance with the Company’s expense reimbursement policy) for reasonable and
necessary business expenses incurred by you on behalf of the Company before the
termination date, (C) your accrued and unused vacation pay (in accordance with
the Company’s vacation policy) to the extent not already paid, and (D) bonuses
and incentive compensation to which you are entitled under the terms of
applicable bonus or incentive plans or awards maintained by the Company
(together, your “Accrued Compensation”). In addition, the Company will pay or
provide you, to the extent not already paid or provided, any amounts or benefits
required to be paid or provided or which you are eligible to receive under any
plan, program, policy or practice or other contract or agreement of the Group
through the termination date (your “Accrued Other Benefits”).

(2) The Company will pay severance of two times your Average Annual
Compensation. For purposes of this Agreement, Average Annual Compensation means
the average of the annual total cash compensation paid or payable to you by the
Company for the three full fiscal year period ending immediately before the
occurrence of a Change in Control, determined without regard to any deferred
compensation elections made or deferred compensation payments received during
such three year period.

 

-6-



--------------------------------------------------------------------------------

(3) In addition, for two years after termination of your employment, the Company
will continue your medical and dental coverage (and coverage for your eligible
dependents) at a level at least equal to the level that such benefits would have
been provided to you in accordance with the Company’s employee benefit plans if
your employment had not terminated; provided that the Company shall cease to
provide such coverage if you obtain alternate employment and are eligible for
substantially comparable group medical coverage with such employer.
Notwithstanding the foregoing, for purposes of determining your eligibility for
retiree medical benefits pursuant to any plan, program or arrangement maintained
by the Company (but not for purposes of determining the time of commencement of
any such benefits), you shall be deemed to have remained employed by the Company
until two years alter your termination date.

(4) The Company shall also provide you with reasonable outplacement services for
the period through the last day of the second calendar year following the
calendar year during which your termination of employment occurred.

(c) For Certain Termination Following a Potential Change in Control. If during
the term of this Agreement, (i) a Potential Change in Control has occurred,
(ii) your employment with the Company is terminated while the Potential Change
in Control is pending either by the Company without Cause or by you for Good
Reason and (iii) the termination of your employment (or the circumstances giving
rise to Good Reason) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or otherwise arose in
connection with or anticipation of a Change in Control, then the Company will
make the same payments and provide the same benefits set forth in Section 4(b)
(substituting “Potential Change in Control” for all references to “Change in
Control” in that Section).

(d) Other Terminations. If the term of this Agreement expires before a Change in
Control and before termination of your employment with the

 

-7-



--------------------------------------------------------------------------------

Company or if your employment with the Company terminates other than as
contemplated under Section 4(a) or (b), this Agreement will automatically
terminate and there will be no obligation or liability of any kind under this
Agreement.

5. Terms and Conditions to Your Severance Protection

(a) Form and Time of Payment. The cash amounts provided for in Section 4 above
shall be paid in a single lump sum payment on the regularly scheduled payroll
day immediately following the 30th day alter your termination date (but in no
event later than March 15th following the calendar year in which occurs the
later of the time the legally binding right to the payment arises or the time
such right first ceases to be subject to a substantial risk of forfeiture). It
is intended that these payments constitute short-term deferred compensation
within the meaning of the applicable Treasury regulations pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
Notwithstanding the preceding two sentences, if you are a “specified employee”
at the time you separate from service with Company and any payment or benefit
under Section 4 is determined to constitute non-qualified deferred compensation,
such payment shall be made or such benefit shall be provided on the date that is
six months alter your separation from service with the Company, all as
determined in accordance with Section 409A of the Code.

(b) Condition. The Company’s obligation to pay or provide the payments and
benefits described in Sections 4(b)(2) through (4) shall be contingent upon your
signing (and failing to revoke during any applicable revocation period), within
55 days following termination of your employment, a general release of claims in
favor of the Company and its affiliates.

(c) Exclusive Severance Benefit. The severance pay provided for in Section 4
shall be in lieu of any other severance pay to which you may otherwise be
eligible to receive under any severance policy, plan, agreement or arrangement
maintained by the Company or any of its affiliates from time to time, Your
entitlement to any other benefits (other than additional severance

 

-8-



--------------------------------------------------------------------------------

pay) shall be determined in accordance with the Company’s employee benefit plans
and other applicable programs and practices then in effect.

6. Effect of Change in Control Excise Tax.

(a) General. This Section 6 will apply to all Payments. Bancorporation. In the
event of a determination that any Payments are subject to the Excise Tax, the
Company shall pay to you an amount, within 30 days of the determination of the
amount (but in any event no later than by the end of your taxable year next
following the taxable year in which the Excise Tax is remitted), which, on an
after-tax basis (including federal income and excise taxes, and state and local
income taxes) equals the Excise Tax. However, if the total Payments do not
exceed 110% of the Excise Limit, the total Payments will be reduced to the
Excise Limit. For purposes of this Section 6, you shall be deemed to pay
federal, state and local income taxes at the highest marginal rate of taxation
for the calendar year in which the gross up payment is to be made, taking into
account the maximum reduction in federal income taxes which could be obtained
from deduction of state and local income taxes.

(b) Determinations. All determinations required to be made under this Section 6,
including as to any underlying assumptions, will be made by the Accounting Firm.
If your Payments are reduced to the Excise Limit, the Accounting Firm will
provide you with a written opinion, in form and substance reasonably
satisfactory to you, that (1) you are not required to pay any Excise Tax and
(2) your not reporting any Excise Tax on your applicable federal income tax
return will not result in the imposition of a negligence or similar penalty. The
Company will bear all fees and expenses of the Accounting Firm, including any
costs of retaining experts. Determinations by the Accounting Firm in accordance
with this Section 6(b) will be binding other than as provided in Section 6(c).

(c) Overpayment and Underpayment. As a result of uncertainty and complexities in
applying Section 4999 of the Code, it is possible that there may be an
Overpayment or an Underpayment. If the Accounting Firm, the Company (which
includes the position taken by the Company or the Group on

 

-9-



--------------------------------------------------------------------------------

its federal income tax return), the Internal Revenue Service, or a court
determines that there has been an Underpayment, the Company will pay you the
Underpayment within 10 days of determination (but in any event no later than by
the end of your taxable year next following the taxable year in which the
Underpayment is remitted), together with interest at the applicable federal rate
(as defined in Section 1274(d) of the Code) for the term of the Underpayment. If
a final determination of a court or an Internal Revenue Service proceeding (that
has been finally and conclusively resolved) establishes that there has been an
Overpayment, the Overpayment will be deemed for all purposes to be a loan to you
that was made on the date you received the Overpayment. You agree to repay the
Overpayment on demand.

7. Fees and Expenses; Governing Law.

(a) Fees and Expenses. The Company agrees to pay, to the full extent permitted
by law, all legal fees and expenses reasonably incurred by you as a result of
any contest by the Company, you or others of the validity or enforceability of,
or liability under, any provision of this Agreement or any guarantee thereof.
Reimbursement of your fees and expenses shall be made within 30 days of the date
you submit a request for reimbursement, but in no event shall any such amount be
reimbursed after the last day of the calendar year following the calendar year
in which you incurred such fees and expenses. However, the Company shall not be
liable for any such fees or expenses if a court determines that the position
taken by you with respect to such contest is an unreasonable position or is
frivolous. In the event the determination described in the preceding sentence is
made, you shall promptly repay to the Company any reimbursement of fees and
expenses that you received from the Company before the date of such
determination, together with interest at the applicable federal rate (as defined
in Section 1274(d) of the Code). The amount of reimbursement for fees and
expenses for which you may be reimbursed during a calendar year shall not affect
the amount of fees and expenses for which you are eligible for reimbursement in
any other calendar year. Your right to reimbursement for fees and expenses is
not subject to liquidation or exchange for another benefit.

 

-10-



--------------------------------------------------------------------------------

(b) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of Alabama applicable to contracts made and
to be performed entirely within that state.

(c) Waiver of Jury Trial. To the extent permitted by law, you and the Company
waive any and all rights to a jury trial with respect to any Employment Matter.

(d) Jurisdiction and Choice of Forum. You and the Company irrevocably submit to
the exclusive jurisdiction of any state or federal court located in Birmingham,
Alabama over any contest related to this Agreement, your employment or
termination of your employment. This includes any action or proceeding to compel
arbitration or to enforce an arbitration award. Both you and the Company
(1) acknowledge that the forum stated in this Section 7(d) has a reasonable
relation to this Agreement and to the relationship between you and the Company
and that the submission to the forum will apply even if the forum chooses to
apply non-forum law, (2) waive, to the extent permitted by law, any objection to
personal jurisdiction or to the laying of venue of any action or proceeding
covered by this Section 7(d) in the forum stated in this Section, (3) agree not
to commence any such action or proceeding in any forum other than the forum
stated in this Section 7(d), and (4) agree that, to the extent permitted by law,
a final and non-appealable judgment in any such action or proceeding in any such
court will be conclusive and binding on you and the Company. However, nothing in
this Agreement

 

-11-



--------------------------------------------------------------------------------

precludes you or the Company from bringing any action or proceeding in any court
for the purpose of enforcing the provisions of this Section 7(d).

(e) Counterparts. This Agreement may be executed in counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.

If you agree to the terms and conditions of this Agreement, please execute and
return a copy of this Agreement to the Executive Compensation Department of the
Company.

 

REGIONS FINANCIAL CORPORATION By:      

 

Name:      

 

Title:      

 

Date:      

 

AGREED AND ACKNOWLEDGED:   John C. Carson

 

Date:      

 

-12-



--------------------------------------------------------------------------------

Annex to Change In Control Agreement

Some of the terms used in the attached Agreement are defined in this Annex,
which also includes some of the general provisions that govern the Agreement.
This Annex is a part of this Agreement, and you should refer to this Annex as
you review the Agreement.

1. Definitions.

For purposes of the Change in Control Agreement, the following terms have the
meanings indicated:

Terms Relating to Change in Control:

“Change in Control” means any of the following events:

(1) the acquisition by any “Person” (as the term “person” is used for the
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of direct or indirect beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
the combined voting power of the then- outstanding securities of the Company
entitled to vote in the election of directors (the “Voting Securities”); or

(2) individuals (the “Incumbent Directors”) who, as of the date hereof,
constitute the Board of Directors of the Company (the “Board’) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election, was approved by a vote of at least two-thirds of the
Incumbent Directors who are then on the Board (either by specific vote or by
approval, without prior written notice to the Board objecting to the nomination,
of a proxy statement in which the individual was named as nominee) shall be an
Incumbent Director, unless such individual is initially elected or nominated as
a director of the



--------------------------------------------------------------------------------

Company as a result of an actual or threatened election contest with respect to
the election or removal of directors (“Election Contest’) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (“Proxy Contest”), including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or

(3) consummation of a merger, consolidation, reorganization, statutory share
exchange, or similar form of corporate transaction involving the Company or
involving the issuance of shares by the Company, the sale or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of the Company’s assets or deposits,
or the acquisition of assets or stock of another entity by the Company (each a
“Business Combination”), unless such Business Combination is a “Non-Control
Transaction.” A “Non- Control Transaction” is a Business Combination immediately
following which the following conditions are met:

(A) the stockholders of the Company immediately before such Business Combination
own, directly or indirectly, more than 55% of the combined voting power of the
then-outstanding voting securities entitled to vote in the election of directors
(or similar officials in the case of a non-corporation) of the entity resulting
from such Business Combination (including, without limitation, an entity that as
a result of such Business Combination owns the Company or all of substantially
all of the Company’s assets, stock or ownership units either directly or through
one or more subsidiaries) (the “Surviving Corporation”) in substantially the
same proportion as their ownership of the Company Voting Securities immediately
before such Business Combination;

(B) at least a majority of the members of the board of directors

 

-2-



--------------------------------------------------------------------------------

of the Surviving Corporation were Incumbent Directors at the time of the Board’s
approval of the execution of the initial Business Combination agreement; and

(C) no person other than (i) the Company or any of its subsidiaries, (ii) the
Surviving Corporation or its ultimate parent corporation, or (iii) any employee
benefit plan (or related trust) sponsored or maintained by the Company
immediately before such Business Combination beneficially owns, directly or
indirectly, 20% or more of the combined voting power of the Surviving
Corporation’s then-outstanding voting securities entitled to vote in the
election of directors; or

(4) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing and anything in the Agreement to the contrary, a
Change in Control shall not be deemed to occur solely because any Person (the
“Subject Person”) acquired Beneficial Ownership of more than the permitted
amount of the outstanding Voting Securities as a result of the acquisition of
Voting Securities by the Company which, by reducing the number of Voting
Securities outstanding, increases the proportional number of shares Beneficially
Owned by the Subject Person, provided that if a Change in Control would occur
(but for the operation of this sentence) and after such acquisition of Voting
Securities by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities, then a Change in Control shall occur.

“Potential Change in Control” means the occurrence of any one of the following:

(1) the Company enters into a definitive written agreement, the consummation of
which would result in the occurrence of a Change in Control; or

 

-3-



--------------------------------------------------------------------------------

(2) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

A Potential Change in Control shall cease occurring (A) in the case of
(1) above, when the Change in Control occurs or the relevant agreement
terminates and (B) in the case of (2) above, when the Board so determines by
resolution.

Terms Relating to Excise Tax

“Accounting Firm” means any independent, nationally recognized public accounting
firm that (1) the Company selects before a Change in Control or (2) that is
reasonably acceptable to you and selected by the surviving company after a
Change in Control.

“Excise Limit” means the greatest amount of Payments that could be made to you
without giving rise to Excise Tax.

“Excise Tax” means the excise tax imposed by Section 4999 of the Code and any
related interest or penalties incurred by you.

“Payment” means any payment made or benefit provided, including any awards and
distributions, to you or for your benefit (i) by the Group, whether or not
pursuant to this Agreement, or (ii) by any other entity in connection with a
change in the ownership or effective control of any member of the Group or a
change in the ownership of a substantial portion of the assets of the Group.

“Overpayment” means any Payment that is above the amount provided in
Section 6(a) of the Agreement.

“Underpayment” means any Payment that is not made, consistent with the
determination of the Accounting Firm or the Company pursuant to Section 6(d) of
Agreement, but that should have been made pursuant to the correct application of
Section 6(a) of the Agreement.

 

-4-



--------------------------------------------------------------------------------

2. Effect on Other Agreements.

(a) Prior Employment Agreements and Severance Rights. This Agreement will
supersede the any and all prior employment agreements and any earlier change in
control severance or similar rights you may have with the Company or any of its
affiliates as constituted from time to time (the “Group”).

(b) Effect on Other Agreements; Entire Agreement. This Agreement is the entire
agreement between you and the Company and affiliates with respect to the
benefits contemplated by this Agreement and supersedes any earlier agreement,
written or oral, with respect to the subject matter of this Agreement. In
entering into this Agreement, no party has relied on or made any representation,
warranty, inducement, promise or understanding that is not in this Agreement.

3. Successors.

(a) Assignment by You, You may not assign this Agreement without the Company’s
consent. Also, except as required by law, your right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process. Any attempt to effect any of the preceding in violation of
this Section 3(a), whether voluntary or involuntary, will be void.

(b) Assumption by any Surviving Company. Before the effectiveness of any
Business Combination, the Company will cause (i) the Surviving Company to
unconditionally assume this Agreement in writing and (ii) a copy of the
assumption to be provided to you. After the Business Combination, the Surviving
Company will be treated for all purposes as the Company under this Agreement.

4. General Provisions.

(a) Construction. (i) References to the following terms have the meanings
stated:

1. To Sections are to sections of this Agreement unless

 

-5-



--------------------------------------------------------------------------------

otherwise stated.

2. To any contract (including this Agreement) are to the contract as amended,
modified, supplemented or replaced from time to time.

3. To any statute, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute, rule or regulation include any successor to
the section.

4. To any governmental authority include any successor to the governmental
authority.

5. To any plan include any programs, practices and policies.

6. To any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority.

7. To any affiliate of any entity are to any person or other entity directly or
indirectly controlling, controlled by or under common control with the first
entity.

(ii) The various headings in this Agreement are for convenience of reference
only and in no way define, limit or describe the scope or intent of any
provisions or Sections of the Agreement or this Annex.

(iii) Unless the context requires otherwise, (A) words describing the singular
number include the plural and vice versa, (B) words denoting any gender include
all genders and (C) the words “include”, “includes” and “including” will be
deemed to be followed by the words “without limitation.”

(iv) It is your and the Group’s intention that this Agreement not be construed
more strictly with regard to you or the Group.

 

-6-



--------------------------------------------------------------------------------

(b) Withholding. You and the Group will treat all payments to you under this
Agreement as compensation for services. Accordingly, the Group may withhold from
any payment any taxes that are required to be withheld under any law, rule or
regulation.

(c) Severability. If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (i) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (ii) the remainder of this Agreement will
not be affected.

(d) No Set-off or Mitigation. Your and the Company’s respective obligations
under this Agreement will not be affected by any set-off, counterclaim,
recoupment or other right you or any member of the Group may have against each
other or anyone else. You do not need to seek other employment or take any other
action to mitigate any amounts owed to you under this Agreement, and those
amounts will not be reduced if you do obtain other employment.

(e) Notices. All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed given (i) on the business day
sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours, (ii) on the business day after the business day
sent, if delivered by a nationally recognized overnight courier or (iii) on the
third business day after the business day sent if delivered by registered or
certified mail, return receipt requested, in each case to the following address
or number (or to such other addresses or numbers as may be specified by notice
that conforms to this paragraph (e):

 

-7-



--------------------------------------------------------------------------------

If to you, to:

John C. Carson

[Address]

If to the Company or any other member of the Group, to:

Regions Financial Corporation

P.O. Box 10247

Birmingham, Alabama 35202

Attention: General Counsel

Facsimile: XXX-XXX-XXXX

with a copy to:

Sullivan & Cromwell

125 Broad Street

New York, New York 10004

Attention: Marc Trevino

Facsimile: XXX-XXX-XXXX

(j) Consideration. This Agreement is in consideration of the mutual covenants
contained in it. You and the Company acknowledge the receipt and sufficiency of
the consideration to this Agreement and intend this Agreement to be legally
binding.

(g) Amendments and Waivers. Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived. Except as this
Agreement otherwise provides, no failure or delay by you or the Group to
exercise any right or remedy under this Agreement will operate as a

 

-8-



--------------------------------------------------------------------------------

waiver, and no partial exercise of any right or remedy will preclude any further
exercise.

(h) Third Party Beneficiaries. Subject to Section 5 of the Agreement, this
Agreement will be binding on, inure to the benefit of and be enforceable by the
parties and their respective heirs, personal representatives, successors and
assigns. This Agreement does not confer any rights, remedies, obligations or
liabilities to any entity or person other than you and the Company and your and
the Company’s permitted successors and assigns, although this Agreement will
inure to the benefit of the Group and Section 3(a) of this Annex will inure to
the benefit of the most recent persons named in a notice under that Section.

(i) No Golden Parachute Payments; Application to the Appropriate Federal Banking
Agency. If any Payment would otherwise be a golden parachute payment within the
meaning of Section 18(k) of the Federal Deposit Insurance Act, the Payment will
not be made unless permitted under applicable law, The Company will use best
efforts promptly to apply to the appropriate federal banking agency for a
determination that any golden parachute payment is permissible. Any Payment that
is determined permissible will be paid in accordance with its terms or, if due
before the date of determination, will be paid within 30 days of determination
together with interest at the applicable federal rate (as defined in
Section 1274(d) of the Code).

 

-9-